Title: From James Madison to Benjamin Henry Latrobe and George Murray, 28 January 1811 (Abstract)
From: Madison, James
To: Latrobe, Benjamin Henry,Murray, George


28 January 1811, Washington. Accepts their invitation of 27 Jan. to serve as patron of the Society of Artists in Philadelphia. Supports the “laudable objects” of the society but regrets that his services “will consist more in favorable inclinations, than in the usefulness, which would be the best title to the distinction.” Conveys his thanks and an assurance to the society that “regarding the Arts which it cherishes, as among the endowments & enjoyments, which characterize human Society, under its highest & happiest destinies; it is one of my ardent wishes, that the tendency of our free system of Govt. may be pourtrayed as well in what may contribute to embellish the mind & refine the manners, as in those primary blessings, of which it already affords so many grateful proofs & presages.”
